DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on December 11, 2019
Claims 1-13, 19, 20 and 24 are cancelled
Claims 14-18 and 21-23 are pending

Examiner’s Note: Paragraph 0064 of the specification defines a processor to form a processing section, wherein the processing section may be Central Processing Unit or Micro-Processing Unit. Therefore, the term, processor, is interpreted as hardware.
 
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application, filed on 12/11/2019. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 was filed prior to the mailing date of the first office action on 4/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 12/11/2019.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 12/11/2019

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 12/11/2019.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14, 21, 22, and 23 recites the limitation "the electronic signature" in lines 8, 5, 5, and 2, respectively. There is insufficient antecedent basis for this limitation in the claims.

Claims 22 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase, “a communication device” is recited on lines 1,2 and 1,5 of the respective claims. It’s unclear if the multiple recitations of “a communication device” are referring to the same communication device.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 14, 15, 17, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170111177, Oguma in view of US 7467302, Kao
  
 	In regards to claim 14, Oguma teaches an on-vehicle authentication system in which an on-vehicle authentication device authenticates a communication device newly connected to a network inside a vehicle, wherein 
 	the communication device comprises a first processor (see US 20170111177, Oguma, para. 0040 and fig. 1, where a 1st general ECU A[100a] is a first of a plurality of general ECUs, where each ECUs consists of a processor), and a first storage (see US 20170111177, Oguma, fig. 1 and para. 0025, where 1st ECU A of a plurality of ECUs has a memory[i.e. 1st storage] for storing information)  in which a first secret key and a first public key are stored (see US 20170111177, Oguma, para. 0064, where a 1st private key[i.e. secret key] and 1st public key are stored ECU A[e.g. 1st ECU]), 
 	the on-vehicle authentication device comprises a second processor(see US 20170111177, Oguma, para. 0040 and fig. 1, where a 2nd ECU, general ECU B[100b], is a second of a plurality of general ECUs, where the ECUs consists of a processor[i.e. 2nd processor]), and a second storage in which a second secret key(see US 20170111177, Oguma, fig. 1 and para. 0025, where a 2nd ECU [ECU B] of a plurality of ECUs has a memory[i.e. 2nd  storage] for storing information), a second public key and a signature verification key for verifying whether the electronic signature attached to the first public key is authentic are stored(see US 20170111177, Oguma, para. 0025, 0026, where ECU B, of a plurality of ECUs, has a root public key, which is a public key[i.e. 2nd public key] for verifying the transmitted signature and electronic certificate, is stored in the ECU memory),
 wherein 
 	the second processor is configured to 
acquire the first public key attached with the electronic signature(see US 20170111177, Oguma, para. 0025, where and ECU stores a root public key having a signature), 
verify whether the electronic signature attached to the first public key is authentic using the signature verification key stored in the second storage(see US 20170111177, Oguma, para. 0026, where the master ECU verifies the certificate and attached digital signature using the root public key), and 
determine whether the decrypted first public key is authentic(see US 20170111177, Oguma, para. 0026, where the master ECU verifies the certificate and attached digital signature using the root public key from the respective ECUs)
Oguma does not teach the on-vehicle authentication device authenticates that the communication device is an authentic device in the case that the decrypted first public key is authentic(see US 20170111177, Oguma, para. 0025, 0026 and 0027, where mutual authentication is performed when a root public key signature is validated)
Oguma does not teach encrypt the second public key stored in the second storage using the first public key attached with the electronic signature having been determined to be authentic, and 
transmit the encrypted second public key to the communication device via the network, the first processor is configured to 
receive the encrypted second public key from the on-vehicle authentication device, decrypt the second public key using the first secret key stored in the first storage, 34312570.1Application No.: 16/621,3893 Docket No.: 266150-458676 47194/FPCT19-526 
encrypt the first public key stored in the first storage using the decrypted second public key, and 
transmit the encrypted first public key to the on-vehicle authentication device via the network, 
the second processor is further configured to 
receive the encrypted first public key from the communication device, 
decrypt the first public key using the second secret key stored in the second storage 	However, Kao teaches encrypt the second public key stored in the second storage using the first public key attached with the electronic signature having been determined to be authentic (see US 7467302, Kao, col. 4, lines 9-11, where a public key is used to encrypt another public key), and 
transmit the encrypted second public key to the communication device via the network (see US 7467302, Kao, col. 4, lines 12-13, where a packet containing the encrypted key is transmitted), the first processor is configured to 
receive the encrypted second public key from the on-vehicle authentication device(see US 7467302, Kao, col. 4, lines 12-13, where an access terminal receives the packet containing the encrypted key), decrypt the second public key using the first secret key stored in the first storage (see US 7467302, Kao, col. 4, lines 13-16, where a private key[i.e. secret key] is used to decrypt the public key), 34312570.1Application No.: 16/621,3893 Docket No.: 266150-458676 47194/FPCT19-526 
encrypt the first public key stored in the first storage using the decrypted second public key(see US 7467302, Kao, col. 4, lines 9-11, where a public key is used to encrypt another public key), and 
transmit the encrypted first public key to the on-vehicle authentication device via the network(see US 7467302, Kao, col. 4, lines 12-13, where a packet containing the encrypted key is transmitted), 
the second processor is further configured to 
receive the encrypted first public key from the communication device(see US 7467302, Kao, col. 4, lines 20-24, where the access terminal encrypts a key that is transmitted to and received by the client terminal[2nd processor]), 
decrypt the first public key using the second secret key stored in the second storage(see US 7467302, Kao, col. 4, lines 24-28, where the client terminal decrypts the key with a private key[i.e. secret key]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Oguma with the teaching of Kao because a user would have been motivated to apply the secure connection mechanism, taught by Kao, in order to enhance the data security features, taught by Oguma, in order to protect the electronic control units from interfacing with corrupted external devices(see Kao, col. 1, lines 9-18)

 	In regards to claim 15, the combination of Oguma and Kao teach the on-vehicle authentication system according to claim 14, wherein the second storage of the on-vehicle authentication device stores a common key to be used for communication inside the vehicle via the network(see US 20170111177, Oguma, para. 0018, where the session key/common key is used to establish communication), 
the second processor is configured to 
encrypt the common key stored in the second storage using the first public key having been determined to be authentic(see US 20170111177, Oguma, para. 0016, where the session/common key is encrypted using the public key) and 
transmit the encrypted common key to the communication device via the network(see US 20170111177, Oguma, para. 0016, where the session key is transmitted encrypted), 
the first processor is configured to 
receive the encrypted common key from the on-vehicle authentication device and decrypt the common key using the first secret key stored in the first storage(see US 20170111177, Oguma, para. 0059 where the received encrypted session/common key is decrypted using a private key[i.e. secret key]), and 
the first storage of the communication device stores the decrypted common key(see US 20170111177, Oguma, fig. 3, step S207, where the decrypted session key is implicitly stored in the general ECU).  

 	In regards to claim 17, the combination of Oguma and Kao teach the on-vehicle authentication system according to claim 14, comprising: 
a signature generation device comprising a storage in which a signature generation key that is paired with the signature verification key is stored(see US 20170111177, Oguma, fig. 1 and para. 0025, where the ECU stores the root public key and private key) and a processor that is configured to generate an electronic signature for the input first public key using the signature generation key stored in the storage(see US 20170111177, Oguma, 0025, where a signature is created using a private key).  

 	In regards to claim 18, the combination of Oguma and Kao teach the on-vehicle authentication system according to claim 14, wherein   the second processor of the on-vehicle authentication device is configured to acquire the first public key attached with the electronic signature and also acquires an identification information of the communication device in which the first secret key to be paired with the first public key is stored(see US 20170111177, Oguma, para. 0073 and figs. 1,2, where the ECU stores device identifier, private key[i.e. secret key] and certificate information, wherein the certificate include a public key) 
 	the second storage of the on-vehicle authentication device stores the first public key attached with the electronic signature so as to be associated with the identification information(see US 20170111177, Oguma, fig. 1 and 2, where the ECU device(s) store certificate information, wherein the certificate information includes public key and signature information), 34312570.1Application No.: 16/621,3895 Docket No.: 266150-458676 47194/FPCT19-526 
the first processor of the communication device is configured to transmit the identification information thereof to the on-vehicle authentication device at the time when connected to the network(see US 20170111177, Oguma, para. 0076, where the general ECU identifier and an associated signature is transmitted to a master ECU for authentication), 
the second processor of the on-vehicle authentication device is configured to receive the identification information from the communication device(see US 20170111177, Oguma, para. 0076, where the master ECU receives the identification information), and 
the second processor of the on-vehicle authentication device is configured to encrypt the second public key using the first public key associated with the identification information(see US 7467302, Kao, col. 4, lines 9-11, where a public key is used to encrypt another public key). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Oguma with the teaching of Kao because a user would have been motivated to apply the secure connection mechanism, taught by Kao, in order to enhance the data security features, taught by Oguma, in order to protect the electronic control units from interfacing with corrupted external devices(see Kao, col. 1, lines 9-18)
 
In regards to claim 21, Oguma teaches an on-vehicle authentication device for authenticating a communication device newly connected to a network inside a vehicle, comprising: 
a processor(see US 20170111177, Oguma, para. 0040 and fig. 1, ECU, where the ECU consists of a processor), and 
a storage(see US 20170111177, Oguma, fig. 1, tamper resistant device[120a]) in which a signature verification key for verifying the authenticity of the electronic signature attached to a first public key(see US 20170111177, Oguma, para. 0025, 0026, where a root public key, which is a 1st public key[ECU A] for verifying the transmitted signature and electronic certificate, is stored) to be paired with a first secret key stored in the communication device(see US 20170111177, Oguma, para. 0064, where a private key[i.e. secret key] and public key are stored in the 1st ECU [ECU A]), a second secret key and a second public key are stored(see US 20170111177, Oguma, figs 1 and 2, where another general ECU B[i.e. 2nd processor] stores another private key[i.e. secret key] and certificate having a public key), wherein 
the processor is configured to 
acquire the first public key attached with the electronic signature(see US 20170111177, Oguma, para. 0025, where and ECU [ECU A] stores a root public key having a signature), 
perform verification using the signature verification key stored in the storage(see US 20170111177, Oguma, para. 0026, where the master ECU verifies the certificate and attached digital signature using the root public key), and determine whether the decrypted first public key is authentic(see US 20170111177, Oguma, para. 0026, where the master ECU verifies the certificate and attached digital signature using the root public key), and authenticate that the communication device is an authentic device in the case that the first public key is authentic(see US 20170111177, Oguma, para. 0025, 0026 and 0027, where mutual authentication is performed when a root public key signature is validated);
Oguma does not teach encrypt the second public key stored in the storage using the first public key attached with the electronic signature having been determined to be authentic, 34312570.1Application No.: 16/621,3896 Docket No.: 266150-458676 47194/FPCT19-526 
 	transmit the second encrypted public key to the communication device via the network, receive the encrypted first public key from the communication device, 
decrypt the first public key using the second secret key stored in the storage 	However, Kao teaches encrypt the second public key stored in the storage using the first public key attached with the electronic signature having been determined to be authentic(see US 7467302, Kao, col. 4, lines 9-11, where a public key is used to encrypt another public key), 34312570.1Application No.: 16/621,3896 Docket No.: 266150-458676 47194/FPCT19-526 
 	transmit the second encrypted public key to the communication device via the network(see US 7467302, Kao, col. 4, lines 12-13, where a packet containing the encrypted key is transmitted), receive the encrypted first public key from the communication device(see US 7467302, Kao, col. 4, lines 20-24, where the access terminal encrypts a key that is transmitted to and received by the client terminal[2nd processor]), 
 	decrypt the first public key using the second secret key stored in the storage(see US 7467302, Kao, col. 4, lines 24-28, where the client terminal decrypts the key with a private key[i.e. secret key]) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Oguma with the teaching of Kao because a user would have been motivated to apply the secure connection mechanism, taught by Kao, in order to enhance the data security features, taught by Oguma, in order to protect the electronic control units from interfacing with corrupted external devices(see Kao, col. 1, lines 9-18).  

 	In regards to claim 22, Oguma teaches a method for authenticating a communication device, comprising: 
 	storing a first secret key and a first public key in the first storage of a communication device connected to the network inside a vehicle(see US 20170111177, Oguma, para. 0064, where a private key[i.e. secret key] and public key are stored in the first ECU [i.e. ECU A] of the plurality of ECUs), 
storing a second secret key(see US 20170111177, Oguma, para. 0064, where a private key[i.e. secret key] and public key are stored in a 2nd ECU [i.e. ECU B]), a second public key and a signature verification key for verifying the authenticity of the electronic signature attached to the first public key in the second storage of an on-vehicle authentication device(see US 20170111177, Oguma, para. 0025, 0026, where a root public key, which is a public key stored in the ECUs for verifying the transmitted signature and electronic certificate, is stored), 
acquiring, by the on-vehicle authentication device, the first public key attached with the electronic signature(see US 20170111177, Oguma, para. 0025, where and ECU stores a root public key having a signature); 
verifying the authenticity of the electronic signature attached to the acquired first public key using the signature verification key stored in the second storage(see US 20170111177, Oguma, para. 0026, where the master ECU verifies the certificate and attached digital signature using the root public key stored in the ECUs); 	determining the authenticity of the decrypted first public key(see US 20170111177, Oguma, para. 0026, where the master ECU verifies the certificate and attached digital signature using the root public key); and 
authenticating that the communication device is an authentic device in the case that the first public key has been determined to be authentic(see US 20170111177, Oguma, para. 0025, 0026 and 0027, where mutual authentication is performed when a root public key signature is validated); 
Oguma does not teach encrypting the second public key stored in the second storage using the first public key attached with the electronic signature having been determined to be authentic by the verification; and 
transmitting the encrypted second public key to the communication device via the network, receiving, by the communication device, the encrypted second public key from the on- vehicle authentication device; 
decrypting the received second public key using the first secret key stored in the first storage; 
encrypting the first public key stored in the first storage using the 34312570.1Application No.: 16/621,3897 Docket No.: 266150-45867647194/FPCT19-526decrypted second public key; and 
transmitting the encrypted first public key to the on-vehicle authentication device via the network, and receiving, by the on-vehicle authentication device, the encrypted first public key from the communication device; 
decrypting the received first public key using the second secret key stored in the second storage 	However, Kao teaches encrypting the second public key stored in the second storage using the first public key attached with the electronic signature having been determined to be authentic by the verification(see US 7467302, Kao, col. 4, lines 9-11, where a public key is used to encrypt another public key); and 
transmitting the encrypted second public key to the communication device via the network(see US 7467302, Kao, col. 4, lines 12-13, where a packet containing the encrypted key is transmitted), receiving, by the communication device, the encrypted second public key from the on- vehicle authentication device(see US 7467302, Kao, col. 4, lines 20-24, where the access terminal encrypts a key that is transmitted to and received by the client terminal[2nd processor]); 
decrypting the received second public key using the first secret key stored in the first storage(see US 7467302, Kao, col. 4, lines 24-28, where the client terminal decrypts the key with a private key[i.e. secret key]); 
encrypting the first public key stored in the first storage using the 34312570.1Application No.: 16/621,3897 Docket No.: 266150-45867647194/FPCT19-526decrypted second public key(see US 7467302, Kao, col. 4, lines 9-11, where a public key is used to encrypt another public key); and 
transmitting the encrypted first public key to the on-vehicle authentication device via the network(see US 7467302, Kao, col. 4, lines 12-13, where a packet containing the encrypted key is transmitted), and receiving, by the on-vehicle authentication device, the encrypted first public key from the communication device(see US 7467302, Kao, col. 4, lines 20-24, where the access terminal encrypts a key that is transmitted to and received by the client terminal[2nd processor]);  	decrypting the received first public key using the second secret key stored in the second storage(see US 7467302, Kao, col. 4, lines 24-28, where the client terminal decrypts the key with a private key[i.e. secret key]).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Oguma with the teaching of Kao because a user would have been motivated to apply the secure connection mechanism, taught by Kao, in order to enhance the data security features, taught by Oguma, in order to protect the electronic control units from interfacing with corrupted external devices(see Kao, col. 1, lines 9-18)


2.) Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170111177, Oguma in view of US 7467302, Kao and further in view of US 20010021251, Kasai

 	In regards to claim 16, the combination of Oguma and Kao teach the on-vehicle authentication system according to claim 14. The combination of Oguma and Kao do not teach wherein information in which the first public key attached with the electronic signature is made visible is drawn on the communication device or an attachment of the communication device, 
 	the system further comprises a visible information acquiring device for acquiring the information, and 
the on-vehicle authentication device acquires the first public key attached with the electronic signature on the basis of the information acquired by the visible information acquiring device 	However, Kasai teaches wherein information in which the first public key attached with the electronic signature is made visible is drawn on the communication device or an attachment of the communication device(see US 20010021251, Kasai, para. 0136 and fig. 14, step S1414, where a public key, associated with a signature, is displayed), 
 	the system further comprises a visible information acquiring device for acquiring the information(see US 20010021251, Kasai, fig. 1, item 100, where the image input/output system acquires data information for display), and 
the on-vehicle authentication device acquires the first public key attached with the electronic signature on the basis of the information acquired by the visible information acquiring device(see US 20010021251, Kasai, para. 0068, where the control system 110 has an image file data verifying unit for authenticating data information).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Oguma and Kao with the teaching of Kasai because a user would have been motivated to process the collected data, taught by the combination of Oguma and Kao, and applying cryptographic methods, taught by Kasai, for providing reliable image file information for outputting to an output control device(see Kasai, para. 0002)

 	In regards to claim 23, Oguma teaches a method for authenticating a communication device comprising: generating, by a signature generation device, the electronic signature of a first public key(see US 20170111177, Oguma, 0025, where a signature is created using a private key), writing, by an information writing device, the first public key and a first secret key(see US 20170111177, Oguma, para. 0064, where a private key[i.e. secret key] and public key are stored) to be paired with the first public key in a first storage of a communication device connected to a network inside a vehicle(see US 20170111177, Oguma, para. 0025, 0026, where a root public key, which is a public key for verifying the transmitted signature and electronic certificate, is stored), 
writing, by an information writing device, a second secret key(see US 20170111177, Oguma, fig. 1, tamper resistant device[120b] stores a private key[i.e. secret key]), a second public key and a signature verification key for verifying the authenticity of the electronic signature attached to the first public key in a second storage of the on-vehicle authentication device(see US 20170111177, Oguma, para. 0064 and figs. 1,2, where a private key and public key are stored by the ECU device, where the root public key may be used for authentication), 
acquiring, by the on-vehicle authentication device, the first public key attached with the electronic signature on the basis of the information acquired by the visible information34312570.1Application No.: 16/621,3898 Docket No.: 266150-458676 47194/FPCT19-526acquiring device(see US 20170111177, Oguma, para. 0025, where and ECU stores a root public key having a signature); 
verifying the authenticity of the electronic signature attached to the acquired first public key using the signature verification key stored in the second storage(see US 20170111177, Oguma, para. 0026, where the master ECU verifies the certificate and attached digital signature using the root public key);  	authenticating that the communication device is an authentic device in the case that the first public key has been determined to be authentic(see US 20170111177, Oguma, para. 0025, 0026 and 0027, where mutual authentication is performed when a root public key signature is validated)
Oguma does not teach encrypting the second public key stored in the second storage using the first public key attached with the electronic signature having been determined to be authentic by the verification; and 
transmitting the encrypted second public key to the communication device via the network, receiving, by the communication device, the encrypted second public key from the on- vehicle authentication device; 
decrypting the received second public key using the first secret key stored in the first storage; 
encrypting the first public key stored in the first storage using the decrypted second public key; and 
transmitting the encrypted first public key to the on-vehicle authentication device via the network, and receiving, by the on-vehicle authentication device, the encrypted first public key from the communication device; 
decrypting the received first public key using the second secret key stored in the second storage; determining the authenticity of the decrypted first public key;  	However, Kao teaches encrypting the second public key stored in the second storage using the first public key attached with the electronic signature having been determined to be authentic by the verification(see US 7467302, Kao, col. 4, lines 9-11, where a public key is used to encrypt another public key); and 
transmitting the encrypted second public key to the communication device via the network(see US 7467302, Kao, col. 4, lines 12-13, where a packet containing the encrypted key is transmitted), receiving, by the communication device, the encrypted second public key from the on- vehicle authentication device(see US 7467302, Kao, col. 4, lines 20-24, where the access terminal encrypts a key that is transmitted to and received by the client terminal[2nd processor]); 
decrypting the received second public key using the first secret key stored in the first storage(see US 7467302, Kao, col. 4, lines 24-28, where the client terminal decrypts the key with a private key[i.e. secret key]); 
encrypting the first public key stored in the first storage using the decrypted second public key(see US 7467302, Kao, col. 4, lines 9-11, where a public key is used to encrypt another public key); and 
transmitting the encrypted first public key to the on-vehicle authentication device via the network(see US 7467302, Kao, col. 4, lines 12-13, where a packet containing the encrypted key is transmitted), and receiving, by the on-vehicle authentication device, the encrypted first public key from the communication device(see US 7467302, Kao, col. 4, lines 20-24, where the access terminal encrypts a key that is transmitted to and received by the client terminal[2nd processor]); 
decrypting the received first public key using the second secret key stored in the second storage; determining the authenticity of the decrypted first public key(see US 7467302, Kao, col. 4, lines 24-28, where the client terminal decrypts the key with a private key[i.e. secret key]);  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Oguma with the teaching of Kao because a user would have been motivated to apply the secure connection mechanism, taught by Kao, in order to enhance the data security features, taught by Oguma, in order to protect the electronic control units from interfacing with corrupted external devices(see Kao, col. 1, lines 9-18); and 
the combination of Oguma and Kao do not teach printing, by a printing device, information in which the first public key attached with the electronic signature is made visible on the communication device or an attachment of the communication device,
acquiring, by a visible information acquiring device, the printed information
However, Kasai teaches printing, by a printing device, information in which the first public key attached with the electronic signature is made visible on the communication device or an attachment of the communication device(see US 20010021251, Kasai, para. 0069, 0139 and fig. 13, where a printer may output image data, wherein the image data may include information stored in the memory card consisting of signature and public key information may be used in the generation of a print job for subsequent printing),
acquiring, by a visible information acquiring device, the printed information(see US 20010021251, Kasai, fig. 13, step S1313 where print job information is generated and stored).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Oguma and Kao with the teaching of Kasai because a user would have been motivated to process the collected data, taught by the combination of Oguma and Kao, and applying cryptographic methods, taught by Kasai, for providing reliable image file information for outputting to an output control device(see Kasai, para. 0002)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438